           Case 1:20-cv-04956-RA Document 11 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 PAMELA WILLIAMS, on behalf of herself and all others
 similarly situated,

                                    Plaintiff,                         No. 20-CV-4956 (RA)

                               v.                                              ORDER
 WEISER CLASSIC CANDY,


                                    Defendant.


RONNIE ABRAMS, United States District Judge:

       It has been reported to the Court that this case has been settled in principle and that the

parties are in the process of finalizing a settlement agreement. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within sixty (60) days. Any application to reopen this action must be filed within

sixty (60) days of this order, and any application filed thereafter may be denied solely on that basis.

If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms

of the agreement must be placed on the public record and “so ordered” by the Court within the

same sixty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).



SO ORDERED.

 Dated:          November 13, 2020
                 New York, New York

                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
